Citation Nr: 1523167	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  The Veteran's claims file is currently in the jurisdiction of the Roanoke, Virginia RO.

In his September 2013 Substantive appeal, the Veteran checked the appropriate box to indicate he did not want a Board hearing, but noted next to the checked box: "(Due to my incarceration)."  In a separate September 2013 statement, he reported his incarceration would end in October 2013.  A January 2014 letter from the RO informed him his appeal was being transferred to the Board and that he had 90 days to request a Board hearing.  The letter was not returned as undeliverable, and he has not made such a request.  Accordingly, the Board finds the Veteran does not want a Board hearing and will proceed with adjudication. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to a nonservice-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.301, 4.17 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
		
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The notice requirements have been met.  A September 2012 letter notified the Veteran of the information needed to substantiate and complete his claim of entitlement to nonservice-connected pension benefits, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  Although the notice was not provided until after the initial adjudication, it was sent prior to when the appeal was readjudicated in August 2013 and December 2013 supplemental statements of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Accordingly, the Board finds that any prejudice arising from the late VCAA notice has been effectively cured by the subsequent readjudication of the claim. 

Regarding the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  He has not identified any additional records that could be used to support his claim.  In his September 2010 claim, he noted he had sought VA treatment for stress in November 2009, but has not asserted a mental disability precludes him from securing substantially gainful employment.  Accordingly, the Board finds such records are not relevant to the issue on appeal.  He was provided a VA disability examination in connection with his claim in May 2013.  The Board finds the evaluation and opinion provide adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

VA's duty to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that his nonservice-connected inactive tuberculosis (TB), hypertension, arthritis, low back disability, enlarged prostate, leg disabilities, hearing loss, sinus problems, and allergies collectively preclude him from securing substantially gainful employment.

A nonservice-connected disability pension is payable to a Veteran who served for 90 days or more during a period of war and is permanently and totally disabled due to nonservice-connected disability not the result of willful misconduct or is age 65 or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(3).  

In this case, it is undisputed that the Veteran has the requisite wartime service and is under the age of 65. Therefore, his claim turns on whether he is permanently and totally disabled.

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B).

Here, the Veteran has not alleged, and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits through the Social Security Administration.  38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2).  Hence, to qualify for nonservice-connected pension, he must meet the requirements of either section 1502(a)(3) or 1502(a)(4).

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2014); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (providing an analytical framework for application in pension cases).  The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates a finding of total disability when there is any impairment of mind or body that is sufficient to preclude the average person from following a substantially gainful occupation, provided that such impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 C.F.R. § 3.321(b)(2) and directs that, where a claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made whether such disabilities render him incapable of substantially gainful employment.  
 
 Finally, if the claimant does not meet either the "average person" or the "unemployability" tests, a determination must be made as to whether he should be granted nonservice-connected disability pension on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b)(2), on the grounds that he is unemployable by virtue of age, occupational background or other related factors.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD-214 shows he served on active duty from November 1970 to June 1972.  His date of birth is November 24, 1970.

In his September 2010 claim for pension benefits, the Veteran indicated his disabilities included: high blood pressure, arthritis of the arms and legs, a low back disability, an enlarged prostate, leg pain/problems, hearing loss, and allergies.

A June 2010 department of corrections health summary indicates the Veteran has chronic hypertension.  A separate June 2010 note indicates he had benign prostatic hyperplasia (BPH) (an enlarged prostate).  In July 2010, the Veteran requested a bottom bunk because he said his hypertension medication made him dizzy.  A November 2010 chest X-ray showed no active tuberculosis and no evidence of other acute cardiopulmonary disease.  He complained of neck pain and a burning sensation in November 2010.  A December 2010 cervical spine X-ray showed degenerative changes and neural foraminal narrowing.  A March 2011 note indicates an annual screening for TB indicated no symptoms.  A May 2012 note indicates the Veteran did not report chest pain, shortness of breath, palpitations, or ankle edema.  He complained of chest pain with tingling in his left arm in July 2012, reporting he had experienced it 4 times in the last 2 weeks.  He denied shortness of breath and nausea associated with the chest pain.   He reported he was concerned with his prostate in August 2012.  An October 2012 note shows the Veteran complained of back pain and numbness.  He also reported a history of chronic kidney disease and an enlarged prostate with increased urination.  On examination, there was tenderness, muscle spasms, and numbness.  The Veteran reported he lifted boxes of juice every day while working in the kitchen and was worried such activity was exacerbating his back pain.  He requested his lifting at work be restricted.  A referral was noted to be required.  A 72-hour work and recreation restriction was ordered.  A note from later in October 2012 shows he continued to complain of back pain that increased in severity with heavy lifting.  It's not clear from the treatment records if the work and recreation restriction continued beyond the original 72 hours.

In an October 2012 statement, the Veteran asserted his inactive TB would prevent him from being able to work in most jobs.  

The Veteran was provided a VA examination in May 2013.  He reported he had worked in retail sales for 34 years and retired due to his age, but had found it more and more difficult to stand for long periods of time.  The examiner noted he was assigned to light physical tasks at the correctional center.  The examiner diagnosed lumbar spine degenerative joint disease (DJD), hypertension, prostate hypertrophy, allergic rhinitis and noted no additional conditions impacted his ability to work.

The Veteran reported he experienced back pain and stiffness in the morning when waking up.  He did not report flare-ups impacted the function of his thoracolumbar spine.  The examiner performed range of motion testing and noted the Veteran had less movement than normal and pain on movement.  He did not have tenderness or pain to palpations of the joints and soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm.  Muscle strength, reflex, and sensory examinations of the lower extremities were normal.  He did not have radicular symptoms or other neurologic abnormalities.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use assistive devices to ambulate.  An X-ray showed minimal degenerative changes.  Based upon the examination findings and a review of the claims file, the examiner opined the Veteran's low back disability does not impact his ability to work.  He noted the Veteran reported he decided to retire, in part, because his back pain made increasingly difficult to spend long hours on his feet, but was still able to perform the light physical duties assigned to him at the correctional facility.  While he was not lifting heavy boxes, the examiner reasoned, he is able to manage some light physical work and any type of sedentary work.  

The examiner noted the Veteran's treatment plan for hypertension included taking continuous medication.  He did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  The examiner found the Veteran's hypertension does not impact his ability to work.  He noted the Veteran had been taking medication for prostate hypertrophy (BPH) since 2011.  He did not have a voiding dysfunction, urinary tract or kidney infection, or erectile dysfunction.  He did not have a benign or malignant neoplasm or metastases related to his BPH.  The examiner found the Veteran's BPH did not impact his ability to work.  The examiner also diagnosed allergic rhinitis.  On examination, there was not greater 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, nor granulomatous conditions.  The examiner found the Veteran's allergic rhinitis did not impact his ability to work.  

In his September 2013 substantive appeal, the Veteran contended the severity of his disabilities combined with his age prevent him from being able to work and that he was entitled to a nonservice-connected pension.   

The Board finds that the preponderance of the evidence is against finding that the Veteran's nonservice-connected disabilities would preclude him or the average person from obtaining substantially gainful employment.  Weighing against the claim is the May 2013 VA examiner's opinions that the Veteran's disabilities did not impact his ability to work.  There is no medical opinion to the contrary.  The Board recognizes the Veteran's reports of retiring, in part, due to back pain, and assertions that his disabilities combined with his age would preclude employment, but note, as the May 2013 VA examiner did, that the Veteran continued to perform light physical tasks at the correctional center after his retirement.  In this regard, the Board considers it significant that the Veteran has a long occupational history in retail, which includes both labor-intensive and sedentary employment.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran was unemployable due to his medical conditions, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, while the Veteran's physical disabilities undoubtedly would make work more difficult, there is no medical evidence to the effect that they would prevent substantially gainful employment.  That is, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent.  It follows that the Board has no basis to conclude that the Veteran is permanently and totally disabled from nonservice-connected disability which is not the result of his willful misconduct.

Accordingly, the Board finds that the Veteran does not meet the requirements for nonservice-connected pension, and the claim is denied.  The preponderance of the evidence is against the claim of entitlement to nonservice-connected pension benefits, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


